DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group II, species of CFH, RNAi, viral vector, for specifically adenovirus vector, C3d  in the reply filed on 8/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-13, 26, 39-41 with the elected species cited above CFH, RNAi, viral vector, for specifically adenovirus vector, C3d  are considered. 
Claims 1-10 and 54-56 are withdrawn from consideration. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 11-13, 26, 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, regarding the rejections, claims  11, 26, 41,  the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “derived” in claims 11 and 26 is a relative term which renders the claim indefinite. The term “derived” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Please make a proper change to overcome the rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 39, 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a cancer with  two agents, does not reasonably provide enablement for prevent the cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The test of an enablement or scope of enablement is whether one skilled in the art could make and use the claimed invention from the disclosure in the application coupled with information known in the art would render undue experimentation (See United States v. Theketronic Inc., 8USPQ2d 1217 (fed Cir. 1988). Whether undue experimentation is required is not based upon a single factor but rather a conclusion reached by weighting many factors. These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in re Wands, 8USPQ2d 1400 (Fed. Cir. 1988), which are set forth below:
1). Nature of invention; 2). Scope of claims; 3). State of art; 4). Unpredictability; 5). Level of skill; 6). Number of working examples and 7). Amount of guidance presented in the specification.
The nature of invention is directed to a method for treating a cancer with  two agents, wherein the first one is not decrease certain complement factors (CF) or a series of complement factor receptor (CFR) for certain cancers or tumors because these cancers and tumors have a high expression or high activity of these complement factors.  The second one is the to increase the C3d or its fragment or variant thereof. 
However, the scope of the claims read on using such method to prevent any cancer or tumor. 
The specification described that teach in certain cancers or tumors , the tumor or cancer growth slowly seems associated with  less expression or activity of  C3d wherein an over expression other complement factors, such as CFH or CFHR or CD55 are associated with a tumor growth slowly. However, there is no evidence in the state of art or the current Application as it was originally filed.
The field of complement function or expression is associated with the tumor or cancer growth is an unpredictable, because some of the state of art teaches that down regulation of the CD55 reduce or sensitize tumor cells to growth, which is so different from Applicants’ description (Zell S XP009159232). Other teaches that C3d is natural adjuvant that enhances the secondary human immune responses to different antigens. The complexity of the C3d-CR2 interaction and its relevant for the in vivo adjuvant effect. Although several studies have reported enhancement of the immune response by C3d, other reports indicating that C3d fusion proteins inhibited immune response. Therefore,  the field is so  unpredictable (Franklin R/ Taoapanta et al. immunological Researches, 2006, Vol. 36 (1-3), pages 197-210. 
The specification does not provide sufficient evidence to support the broadly claimed scope of invention.
Therefore, given the above analysis of the factors which the courts have determined are critical in asserting whether a claimed invention is enabled, it must be considered that the skilled artisan would have to conduct undue and excessive experimentation in order to practice the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 11, 12-13, 39, 40-41 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2014/197885 or 35 U.S.C. 102(a) (2) over US Patent No. 10,183,988 B2 both to Patz Jr. et al. 
According the elected invention, The claims under the examination on the merits are directed to a subject matter drawn to a method for inhibiting tumor or cancer in a subject with two agents, wherein the cancer or tumor cells express complement components, such as C3 and C5; complement factors such as CFH, or any combination thereof, or any combination of said proteins or receptors thereof, the method comprising: a) administering to the subject a therapeutically effective amount of a first agent wherein the first agent decreases the expression of complement components, 5 of 9Application No.: US National Phase of PCT/LS2018/050330 Amendment dated March 9, 2020 Attorney Docket No.: 0371.000 US Isuch as C3 and C5; complement factors such as CFH, and b) administering to the subject a therapeutically effective amount of a second agent wherein the second agent increases the expression, activity or production of complement protein C3d or a biologically active variant thereof including peptides derived from C3d, in the tumor cells or the tumor micro-environment, thereby inhibiting the tumor growth in the subject. The subject can be a mammal or human. The first and/or second agent is administered concurrently with, or sequentially before or after at least one other cancer treatment.
Patz Jr. et al. teach a method of treating cancer in a subject. The method may include administering to the subject in need thereof an anti-CFH antibody described above. The CFH antibody may be administered in a therapeutically effective amount to interfere with CFH binding to tumor cells, such as lung cancer cell cells. The interference of CFH binding to the tumor cells decreases the number of CFH on the tumor cells and enhances complement-dependent lysis of the tumor cells. The CFH antibodies may cause an increase in the deposition of C3b on lung cancer cells. C3b deposition is required for complement dependent cytotoxicity (CDC) and is frequently used as evidence for complement activation. Patz et al. teach that (in paragraph 207) The methods described above may include a combination treatment of the CFH antibody with other drugs and/or other conventional cancer therapies.
While, Patz Jr. et al. do not at paragraph (94) that the epitope for the CFH antibody, which may be cryptic, may be SCR 19 (SEQ ID NO: 82), which is involved with CFH function. SCR19 contains binding sites for C3b/C3dand polyanions typical of self- or auto-surfaces. SCR19 is a domain that is involved in the host cell-protective function of CFH as it is involved in binding to the C3d portion of C3b. The target region may be an epitope of PIDNGDIT (SEQ ID NO:83), which resides in SCR19. The target region may include the D1119 residue of SEQ ID NO:81, which is also residue 6 of SEQ ID NO:83. The target region may include the 15-mer peptide of GPPPPIDNGDITSFP (SEQ ID NO:84). In paragraph (95), Patz further disclose that the  CFH antibody may immunospecifically bind to a reduced or non-reduced form of any one or more of epitopes within SEQ ID NOs:81-84, a fragment thereof, or a variant thereof. The antibody may immunospecifically recognize and bind at least three amino acids, at least four amino acids, at least five amino acids, at least six amino acids, or at least seven amino acids within the epitope peptide of PIDNGDIT (SEQ ID NO:83) or GPPPPIDNGDITSFP (SEQ ID NO:84). The antibody may immunospecifically recognize and bind to an epitope that has at least three contiguous amino acids, at least four contiguous amino acids, at least five contiguous amino acids, at least six contiguous amino acids, at least seven contiguous amino acids, at least eight contiguous amino acids, at least nine contiguous amino acids, or at least ten contiguous amino acids of SEQ ID NO: 81 or 82. The contiguous amino acids may include amino acid D1119 of SEQ ID NO:81.
Therefore, the method using the antibody, e.g. SCR19, disclosed by Patz Jr. et al. plays dual functions of first agent decreases the expression of complement components, 5 of 9Application No.: US National Phase of PCT/LS2018/050330and increases the expression, activity or production of complement protein C3d or a biologically active variant thereof including peptides derived from C3d, wherein the simultaneously or concurrently or immediately consequential effects of the antibody.  The utilization of the antibody , such as SCR19 by Patz et al. can play a dual interaction of factor H with CD3d concurrently or sequentially before or after at least one other cancer treatment meets the limitation preferably by the rejected claim 39. 
In fact, Patz et al. disclose that at paragraphs (89-90) the target region for the CFH inhibitor, such as the anti-CFH antibody, which may be cryptic, may be SCR 19 (SEQ ID NO: 2), which is involved with CFH function. SCR19 contains binding sites for C3b/C3d and polyanions typical of self- or auto-surfaces. SCR19 is a domain that is involved in the host cell-protective function of CFH as it is involved in binding to the C3d portion of C3b. The target region may be an epitope of PIDNGDIT (SEQ ID NO:3), which resides in SCR19. The target region may include the D1119 residue of SEQ ID NO:1, which is also residue 6 of SEQ ID NO:3. The target region may include the 15-mer peptide of GPPPPIDNGDITSFP (SEQ ID NO:114)
Therefore, the cited references by Patz Jr. et al. anticipates claims 11, 12-13, 39, 40-41 or alternatively , it would have been obvious for a person ordinarily skilled in the art to be motivated using two antibodies targeted at both CFH and C3d respectively with same anti-cancer or anti-tumor activity taught by Patz with a reasonable expectation of success. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/             Primary Examiner, Art Unit 1648